Title: To James Madison from Peder Pedersen, 15 August 1805 (Abstract)
From: Pedersen, Peder
To: Madison, James


          § From Peder Pedersen. 15 August 1805, Philadelphia. “A continuation of bad health having induced Mr. Blicher:Olsen to sollicit from His Majesty the King his recall from the appointment he hold near this Government as His Majesty’s Minister Resident and Consul General, and the Same having most graciously been granted, I have herewith the honor to transmit to you His Majesty’s letter on this occasion, (a copy of which is here enclosed:) for His Excellency the President of the United States which I shall beg leave to request may be forwarded to him as soon as convenient.”
        